DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. With respect to claim 1, Applicant argues that Braithwaite does not explicitly disclose the limitations “when an initial transmission moment corresponding to the to-be-transmitted data arrives, sending, by the coordinating device, the received to-be-transmitted data to the network side device based on the transmission parameter information.”  Specifically, Applicant argues that Braithwaite only discloses if the eNB 1201 detects an error in the CRC at block 1216, a retransmission, which is not an initial transmission, is requested, which both the UE 1202 and the relay 1203 receive. Then, both the UE 1202 and the relay 1203 retransmit on the same up-link resources granted by the eNB scheduler via transmissions 1226 and 1228 (Examiner’s emphasis). As such, Braithwaite only discloses the relay retransmits at 1228, but not transmitting (sending), at an initial transmission moment corresponding to the to-be-transmitted data, therefore, in Braithwaite's method, the relay only helps with retransmission of the to-be-transmitted data, but does not help the terminal device to perform initial transmission of data.  Examiner respectfully disagrees.  
As best understood, Applicant believes that the limitation “initial transmission moment” precludes any retransmission of data, however, Examiner has given the 
With respect to claim 7, Applicant argues that Braithwaite does not explicitly disclose the limitation "before an initial transmission moment at which the target device sends the to-be-transmitted data to the network side device arrives, sending, by the target device, the to-be-transmitted data to a coordinating device."  Similar to the arguments presented with respect to claim 1, Applicant has narrowly interpreted the limitation “initial transmitted moment” to preclude the moment that a retransmission of data occurs.  Examiner respectfully disagrees with this characterization for the reasons stated above.  Brathwaite teaches Data 1/control 1 1214 is transmitted to relay 1203 at time prior to the transmission moment 1226, analogous to the “initial transmission moment” of data 1/control 2 1226 from UE 1202 to eNB 1201 (Braithwaite ¶ 0066, Fig. 12).  Therefore, Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braithwaite (US 2015/0163021) [“Braithwaite”].
Regarding claim 1, Braithwaite teaches a data transmission method, comprising: 
obtaining, by a coordinating device, transmission parameter information, wherein the transmission parameter information indicates a parameter that needs to be used by a target device to send to-be-transmitted data to a network side device [Braithwaite ¶ 0066, Fig. 12: eNB transmits HARQ NAK/PDCCH 1220 and 1222 (see ¶ 0042: PDDCH contains uplink grant for UE resource blocks) which both the UE 1202 and relay 1203 (i.e. coordinating device) receive; see claim 28: resource grant may be intercepted by relay];
receiving, by the coordinating device, the to-be-transmitted data sent by the target device [Braithwaite ¶ 0066, Fig. 12: UE 1202 transmits data and control information which both eNB and relay device receive]; and 
when an initial transmission moment corresponding to the to-be-transmitted data arrives, sending, by the coordinating device, the received to-be-transmitted data to the network side device based on the transmission parameter information [Braithwaite ¶ 0066, Fig. 12: relay retransmits data and control information 1228 on same uplink resource (i.e. based on transmission parameter wherein granted uplink resources are analogous to an initial transmission moment) granted by eNB].  
Regarding claim 2, Braithwaite teaches the method according to claim 1, wherein the obtaining, by a coordinating device, transmission parameter information comprises: listening, by the coordinating device, to information sent by the network side device to the target device, to obtain the transmission parameter information; or receiving, by the coordinating device, the transmission parameter information sent by the target device [Braithwaite ¶ 0066: eNB sends HARQ NAK/PDCCH to UE in 1220; claim 28: resource grant (i.e. PDCCH) may be intercepted by relay (i.e. relay “listens to” PDCCH transmission)].  
Regarding claim 5, Braithwaite teaches the method according to claim 1, further comprising: receiving, by the coordinating device, second indication information sent by the target device or the network side device, wherein the second indication information indicates that the 36target device requests the coordinating device to send the to-be-transmitted data to the network side device [Braithwaite Fig. 13: eNB may sent second HARQ NAK/PDCCH to relay (in case of second decoding failure at eNB) which indicates that data should be re-transmitted from relay device].  
Regarding claim 6, Braithwaite teaches the method according to claim 1, wherein the transmission parameter information comprises at least one of time-frequency resource information, spatial domain resource information, code domain resource information, uplink pilot resource information, uplink power control information, modulation and coding scheme information, or retransmission mechanism information [Braithwaite ¶ 0066, Fig. 12: eNB transmits HARQ NAK/PDCCH 1220 and 1222 (see ¶ 0042: PDDCH contains uplink grant for UE resource blocks) which both the UE 1202 and relay 1203 (i.e. coordinating device) receive].  
Regarding claim 7, Braithwaite teaches a data transmission method, comprising: 
determining, by a target device, to-be-transmitted data that needs to be sent to a network side device [Braithwaite ¶ 0066, Fig. 12: eNB transmits HARQ NAK/PDCCH 1220 and 1222 (see ¶ 0042: PDDCH contains uplink grant for UE resource blocks) to UE 1202 wherein the HARQ/NAK PDDCH indicates retransmission of data is needed at 1226]; and 
before an initial transmission moment at which the target device sends the to-be-transmitted data to the network side device arrives, sending, by the target device, the to-be-transmitted data to a coordinating device [Braithwaite ¶ 0066, Fig. 12: UE 1202 transmits data and control information which both eNB and relay (i.e. coordinating) device prior to receiving HARQ NAK/PDCCH 1202 and retransmitting data 1226 (here an initial transmission moment is determined by uplink grant of HARQ NAK/PDCCH 1220)].  
Regarding claim 8, Braithwaite teaches the method according to claim 7, further comprising: when the initial transmission moment arrives, sending, by the target device, the to-be-transmitted data to the network side device based on transmission parameter information, wherein the transmission parameter information indicates a parameter that needs to be used by the target device to send the to-be-transmitted data to the network side device [Braithwaite ¶ 0066, Fig. 12: UE 1202 retransmits data and control information 1228 on same uplink resource (i.e. based on transmission parameter wherein granted uplink resources are analogous to an initial transmission moment) granted by eNB in HARQ NAK/PDCCH].  
Regarding claim 9, Braithwaite teaches the method according to claim 8, further comprising: receiving, by the target device, the transmission parameter information sent by the network side device; or determining, by the target device, the transmission parameter information device [Braithwaite ¶ 0066, Fig. 12: eNB transmits HARQ NAK/PDCCH 1220 (i.e. transmission parameter information) to UE 1202].
Regarding claim 14,  Braithwaite teaches the method according to any one of claim 7, wherein the transmission parameter information comprises at least one of time-frequency resource information, spatial domain resource information, code domain resource information, uplink pilot resource information, uplink power control information, modulation and coding scheme information, and retransmission mechanism information [Braithwaite ¶ 0066, Fig. 12: eNB transmits HARQ NAK/PDCCH 1220 and 1222 (see ¶ 0042: PDDCH contains uplink grant for UE resource blocks) which both the UE 1202 and relay 1203 (i.e. coordinating device) receive].  
Regarding claim 15, Braithwaite teaches a communication device, comprising: 
a transceiver [Braithwaite ¶ 0051, Fig. 6: transmitting and receiving circuitry of up-link relay]; wherein the transceiver is configured to obtain transmission parameter information, wherein the transmission parameter information indicates a parameter that needs to be used by a target device to send to-be-transmitted data to a network side device [Braithwaite ¶ 0066, Fig. 12: eNB transmits HARQ NAK/PDCCH 1220 and 1222 (see ¶ 0042: PDDCH contains uplink grant for UE resource blocks) which both the UE 1202 and relay 1203 (i.e. coordinating device) receive; see claim 28: resource grant may be intercepted by relay]; 
[Braithwaite ¶ 0066, Fig. 12: UE 1202 transmits data and control information which both eNB and relay device receive]; and 
wherein the transceiver is configured to send the received to-be-transmitted data to the network side device based on the transmission parameter information when an initial transmission moment corresponding to the to-be-transmitted data arrives [Braithwaite ¶ 0066, Fig. 12: relay retransmits data and control information 1228 on same uplink resource (i.e. based on transmission parameter wherein granted uplink resources are analogous to an initial transmission moment) granted by eNB].  
Regarding claim 16, Braithwaite teaches the communication device according to claim 15, wherein the transceiver is specifically configured to listen to information sent by the network side device to the target device, to obtain the transmission parameter information; or the transceiver is specifically configured to receive the transmission parameter information sent by the target device [Braithwaite ¶ 0066: eNB sends HARQ NAK/PDCCH to UE in 1220; claim 28: resource grant (i.e. PDCCH) may be intercepted by relay (i.e. relay “listens to” PDCCH transmission)].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 11, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite in view of Boudreau et al. (US 2014/0177456) [“Boudreau”; cited in Applicant’s IDS dated 12/02/2019].
Regarding claim 3, Braithwaite teaches the method according to claim 1, however, does not explicitly disclose wherein the receiving, by the coordinating device, the to-be-transmitted data sent by the target device comprises: receiving, by the coordinating device through a D2D link between the coordinating device and the target device, the to-be-transmitted data sent by the target device.
However, in a similar field of endeavor, Boudreau teaches wherein the receiving, by the coordinating device, the to-be-transmitted data sent by the target device comprises: receiving, by the coordinating device through a D2D link between the coordinating device and the target device, the to-be-transmitted data sent by the target device [Boudreau ¶ 0010: coordinating UE receives, as a member of the coordinating set for the primary mobile device, a data signal transmitted from either the primary mobile device to the serving base station; ¶ 0013: system employs D2D communication].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a relay to send a copy of data sent by a UE to base station based on uplink grants as taught by Braithwaite with the method of using a coordinating UE connected to a primary UE through device-to-device connectivity to relay data as taught by Boudreau.  The [Boudreau ¶ 0013].
Regarding claim 11, Braithwaite teaches the method according to claim 7, however, does not explicitly disclose wherein sending, by the target device, the to-be-transmitted data to a coordinating device comprises: sending, by the target 37device, the to-be-transmitted data to the coordinating device through a D2D link between the target device and the coordinating device.  
However, in a similar field of endeavor, Boudreau teaches wherein sending, by the target device, the to-be-transmitted data to a coordinating device comprises: sending, by the target 37device, the to-be-transmitted data to the coordinating device through a D2D link between the target device and the coordinating device [Boudreau ¶ 0010: coordinating UE receives, as a member of the coordinating set for the primary mobile device, a data signal transmitted from either the primary mobile device to the serving base station; ¶ 0013: system employs D2D communication].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a relay to send a copy of data sent by a UE to base station based on uplink grants as taught by Braithwaite with the method of using a coordinating UE connected to a primary UE through device-to-device connectivity to relay data as taught by Boudreau.  The motivation to do so would be to improve network capacity and throughput [Boudreau ¶ 0013].
Regarding claim 13, Braithwaite teaches the method according to any one of claim 7, however, does not explicitly disclose further comprising: sending, by the target device, second indication information to the coordinating device, wherein the second indication information indicates that the target device requests the coordinating device to send the to-be-transmitted data to the network side device.
However, in a similar field of endeavor, Boudreau teaches sending, by the target device, second indication information to the coordinating device, wherein the second indication information indicates that the target device requests the coordinating device to send the to-be-transmitted data to the network side device [Boudreau ¶ 0032, Fig. 3: upon receiving redundancy version (RV2) of the information signal CUE retransmits the RV2 (i.e. the RV2 indicates that CUE should transmit data)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a relay to send a copy of data sent by a UE to base station based on uplink grants as taught by Braithwaite with the method of using a coordinating UE connected to a primary UE through device-to-device connectivity to relay data upon receipt of an indicator from a primary UE as taught by Boudreau.  The motivation to do so would be to improve network capacity and throughput [Boudreau ¶ 0013].
Regarding claim 17, Braithwaite teaches the communication device according to claim 15, however, does not explicitly disclose wherein the transceiver is specifically configured to receive, through a D2D link between the communication device and the target device, the to-be-transmitted data sent by the target device.
[Boudreau ¶ 0010: coordinating UE receives, as a member of the coordinating set for the primary mobile device, a data signal transmitted from either the primary mobile device to the serving base station; ¶ 0013: system employs D2D communication].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a relay to send a copy of data sent by a UE to base station based on uplink grants as taught by Braithwaite with the method of using a coordinating UE connected to a primary UE through device-to-device connectivity to relay data as taught by Boudreau.  The motivation to do so would be to improve network capacity and throughput [Boudreau ¶ 0013].
Regarding claim 18, Braithwaite teaches a communication device, comprising: 
wherein the communication device is configured to determine to-be-transmitted data that needs to be sent to a network side device [Braithwaite ¶ 0066, Fig. 12: eNB transmits HARQ NAK/PDCCH 1220 and 1222 (see ¶ 0042: PDDCH contains uplink grant for UE resource blocks) to UE 1202 wherein the HARQ/NAK PDDCH indicates retransmission of data is needed at 1226]; and 
wherein the communication device is configured to send the to-be-transmitted data to a coordinating device before an initial transmission moment of sending the to-be-transmitted data to the network side device arrives [Braithwaite ¶ 0066, Fig. 12: UE 1202 transmits data and control information which both eNB and relay (i.e. coordinating) device prior to receiving HARQ NAK/PDCCH 1202 and retransmitting data 1226 (here an initial transmission moment is determined by uplink grant of HARQ NAK/PDCCH 1220)].  
However, Braithwaite does not explicitly disclose a communication device comprising a processor and a transceiver for performing transmission of to-be-transmitted data.
However, in a similar field if endeavor, Boudreau teaches a communication device comprising a processor and a transceiver for performing transmission of to-be-transmitted data [Boudreau ¶ 0048, Fig. 10: FIG. 10 illustrates a wireless communication device 500 which may be used to implement the various methods herein described.  The communication device 500 comprises a transceiver circuit 510 and a processing circuit 520].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a relay to send a copy of data sent by a UE to base station based on uplink grants as taught by Braithwaite with a commination device for sending data to a relay device comprising a transceiver and processor as taught by Boudreau.  The motivation to do so would be to improve network capacity and throughput [Boudreau ¶ 0013].
Regarding claim 19, Braithwaite in view of Boudreau teaches the communication device according to claim 18, wherein the transceiver is further configured to send the to-be-transmitted data to the network side device based on transmission parameter information when the initial transmission moment arrives, [Braithwaite ¶ 0066, Fig. 12: UE 1202 retransmits data and control information 1228 on same uplink resource (i.e. based on transmission parameter wherein granted uplink resources are analogous to an initial transmission moment) granted by eNB in HARQ NAK/PDCCH].  
Regarding claim 20,  The communication device according to claim 18, wherein the transceiver is further configured to receive the transmission parameter information sent by the network side device, or the processor is further configured to determine the transmission parameter information [Braithwaite ¶ 0066, Fig. 12: eNB transmits HARQ NAK/PDCCH 1220 (i.e. transmission parameter information) to UE 1202].

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474